Case 2:19-cv-13499-DPH-APP ECF No. 11 filed 10/02/20          PageID.39    Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SALATHIEL THOMAS,

      Plaintiff,
                                              Case No. 19-13499
v.
                                              HON. DENISE PAGE HOOD
WAYNE COUNTY COMMUNITY
COLLEGE DISTRICT,

     Defendant.
_______________________________________/

            ORDER GRANTING DEFENDANT’S MOTION TO
          SET ASIDE CLERK’S ENTRY OF DEFAULT [ECF No. 8]

I.    INTRODUCTION

      Plaintiff filed this cause of action on November 25, 2019. On January 26, 2020,

Plaintiff requested, and on January 28, 2020 the Clerk of the Court filed, a Clerk’s

Entry of Default against Defendant for failing to plead or otherwise defend this cause

of action. ECF. Nos. 4, 5. On August 28, 2020, Defendant filed a Motion to Set Aside

Clerk’s Entry of Default (the “Motion to Set Aside”). ECF No. 8. Plaintiff did not file

a response. For the reasons that follow, the Court grants the Motion to Set Aside.



II.   BACKGROUND

      Plaintiff alleges that Defendant discriminated against her, and failed to
                                          1
Case 2:19-cv-13499-DPH-APP ECF No. 11 filed 10/02/20           PageID.40    Page 2 of 7




accommodate her disability, in violation of the Americans with Disabilities Act.

Defendant states that Plaintiff attempted to serve Defendant with the Complaint on

December 12, 2019 by making personal service upon Raib Zeihr, a non-officer, non-

agent of Defendant. ECF No. 3. Plaintiff also mailed a copy of the Summons and

Complaint to Defendant but did not restrict delivery to an officer or agent of

Defendant. On December 4, 2019, the mailed copy of the Summons and Complaint

was received by an individual (whose name is not legible). Id.

III.   ANALYSIS

A.     Legal Standard

       Pursuant to Federal Rules of Civil Procedure 55(c), an entry of default may be

set aside only upon the showing of: (1) mistake, inadvertence, or excusable neglect;

(2) newly discovered evidence; (3) fraud, misrepresentation or other misconduct of

the adverse party; (4) the judgment is void; (5) the judgment has been satisfied,

released, or discharged; or (6) any other reason justifying relief from judgment. See

also Burrell v. Henderson, 434 F.3d 826 (6th Cir. 2006); United Coin Meter Co. v.

Seaboard Coastline R.R., 705 F.2d 839 (6th Cir. 1983).

       “Without proper service of process, the district court is without jurisdiction to

make an entry of default against a defendant.” Sandoval v. Bluegrass Regional Mental

Health-Mental Retardation Board, 229 F.3d 1153, No. 99-5018, 2000WL 1257040,


                                           2
Case 2:19-cv-13499-DPH-APP ECF No. 11 filed 10/02/20          PageID.41     Page 3 of 7




at *5 (6th Cir. 2000) (TABLE) (citing 10 A. Wright, Miller & Kane, Federal Practice

and Procedure: Civil 3d § 2682); King v. Taylor, 694 F.3d 650, 655 (6th Cir. 2012)

(explaining that “without proper service of process, consent, waiver, or forfeiture, a

court may not exercise personal jurisdiction over a named defendant[,]” and “in the

absence of personal jurisdiction, a federal court is powerless to proceed to an

adjudication.” (internal quotation marks and citations omitted)); Etherly v. Rehabitat

Systems of Mich., No. 13-11360, 2013 WL 3946079 (E.D. Mich. July 31, 2013) (“if

service of process was not proper, the court must set aside an entry of default.”). A

named defendant “becomes a party officially, and is required to take action in that

capacity, only upon [proper] service of a summons or other authority-asserting

measure stating the time within which the party served must appear and defend.”

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S 344, 350 (1999).

B.    Analysis

      The Motion to Set Aside turns on whether Defendant was properly served.

Defendant is “a political subdivision of the State of Michigan, organized and founded

pursuant to the statutes of the State of Michigan,” ECF No. 1, ¶ 2, and is a corporation

under Michigan law. See M.C.L. § 389.103.

      The Court concludes that Plaintiff failed to properly serve the summons and

Complaint on Defendant, which is a corporation, and that the Clerk’s Entry of Default


                                           3
Case 2:19-cv-13499-DPH-APP ECF No. 11 filed 10/02/20          PageID.42    Page 4 of 7




should be set aside. Pursuant to Federal Rule of Civil Procedure 4(h)(1), personal

service on a corporate must be made either by: (a) “following state law for serving a

summons in an action brought in courts of general jurisdiction in the state where the

district court is located or where service is made;” or (b) “by delivering a copy of he

summons and of the complaint to an officer, a managing agent or general agent, or

another agent authorized by appointment or by law to receive service of process

and—if the agent is one authorized by statute and the statute so requires—by also

mailing a copy of each to the defendant.” Rule 4(h)(1) does not provide for service

of process upon corporations simply by mail. O.J. Distributing, Inc. v. Hornel

Brewing Co., Inc., 340 F.2d 345, 354-55 (6th Cir. 2003) (having a receptionist sign

for an overnight package is not sufficient under Rules 4(b) and (h); Larsen v. Mayo

Med. Or., 218 F.3d 863, 868 (8th Cir. 2000). Etherly v. Rehabitat Systems of

Michigan, No. 13-11360, 2013 WL 3946079 (E.D. Mich. 2013) (improper service

where “someone at Rehabitat acknowledged receipt” of a certified mail package

because “Rule 4(h)(1) does not authorize service of process by mail; it requires

mailing combined with personal service of the agent.”). There is no evidence or

indication that either of the persons affiliated with Defendant who was served with a

copy of the Summons and Complaint was “an officer, a managing agent or general

agent, or another agent authorized by appointment or by law to receive service of


                                          4
Case 2:19-cv-13499-DPH-APP ECF No. 11 filed 10/02/20          PageID.43    Page 5 of 7




process.”

      Plaintiff also did not serve Defendant in compliance with the state law of

Michigan. Under Michigan law, service of process on a corporation may be made by

serving a copy of the summons and complaint on “the president, the chairperson, the

secretary, the manager, or the clerk of [the] body organized or existing under the

constitution or laws of the state of Michigan,” and sending a summons and a copy of

the complaint by registered mail, addressed to the principal office of the corporation.

M.C.R. 2.105(G)(8). There is no evidence or indication that either of the persons

affiliated with Defendant who was served with a copy of the Summons and Complaint

held any of those positions.

      Having found that Plaintiff did not properly serve Defendant, the Court

concludes that it did not have the authority to enter a default against Defendant. As

the Sixth Circuit has held, “without proper service of process, consent, waiver, or

forfeiture, a court may not exercise personal jurisdiction over a named defendant.”

Wells v. Rhodes, 592 F. App’x 373, 377 (6th Cir. 2014) (quoting King v. Taylor, 694

F.3d 650, 655 (6th Cir. 2012)). Where the Court lacks personal jurisdiction over the

Defendant, the Court cannot take action, including the entry of default, against the

defendant.

      When evaluating either a motion to set aside a proper entry of default or
      a default judgment, the court considers three factors: 1) whether the

                                          5
Case 2:19-cv-13499-DPH-APP ECF No. 11 filed 10/02/20         PageID.44    Page 6 of 7




      default was the result of the defendant’s willful or culpable conduct; 2)
      whether the plaintiff would be prejudiced if the default is set aside; and
      3) whether the defendant asserts any meritorious defenses to the claims.
      United Coin Meter Co., Inc. v. Seaboard Coastline R.R., 705 F.2d 839,
      844-45 (6th Cir. 1989).

      “However, these three factors only require consideration when service
      of process is properly effected because without proper service the court
      has no jurisdiction to take any action over the defendant, including
      entering a default.” Adams v. Wilmington Finance/AIG, 2012 U.S. Dist.
      LEXIS 98525, 2012 WL 2905918 at * 1 (E.D. Mich. 2012). “In other
      words, until a party has been properly served, the Court cannot take
      action against that party, including entering a default or judgment by
      default against that party.” Harper v. ACS-INC., 2010 U.S. Dist. LEXIS
      114760, 2010 WL 4366501 at * 3 (E.D. Mich. 2010). Accordingly, “if
      service of process was not proper, the court must set aside an entry of
      default.” O.J. Dist., Inc. v. Hornell Brewing Co., Inc., 340 F.3d 345, 353
      (6th Cir. 2003).

Green v. City of Southfield, No. 15-13479, 2016 U.S. Dist. LEXIS 208936, at **5-6

(E.D. Mich. Feb. 22, 2016) (Cox, J.).

      For all of the reasons stated above, the Court holds that Plaintiff failed to

properly serve Defendant. As the Court had no authority to enter the Clerk’s Entry

of Default against Defendant, the Court grants Defendant’s Motion to Set Aside.



IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion to Set Aside Clerk’s Entry of

Default [ECF No. 8] is GRANTED.

                                          6
Case 2:19-cv-13499-DPH-APP ECF No. 11 filed 10/02/20        PageID.45    Page 7 of 7




      IT IS FURTHER ORDERED that the Clerk of the Court shall VACATE the

Clerk’s Entry of Default [ECF No. 5].

      IT IS FURTHER ORDERED that, within seven (7) days of the entry of this

Order, Defendant’s counsel shall file with the Court the name and address of an agent

of Defendant upon whom Plaintiff can properly serve Defendant.

      IT IS ORDERED.


                                             s/Denise Page Hood
                                             DENISE PAGE HOOD
DATED: October 2, 2020                       United States District Judge




                                         7
